PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/774,619
Filing Date: 9 May 2018
Appellant(s): DeMarco et al.



__________________
Sarah Ann Dressel
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 22, 2020.
Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 14 April, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Response to Argument

Appellant’s Arguments Regarding Ground 1 - Rejections of Claims 1, 4, 7 and 8:

Appellant alleges the invention of the instant application differs from the known prior arts, because the combination of Wang et al. (US Patent Application Publication No. 2015/0148733 A1), Zhao et al. (US Patent Application Publication No. 2003/0036721 A1), and Av-Gay et al. (US Patent Application Publication No. 2013/0078298 A1) fails to disclose the each and every elements of the claims of the instant application. Claim 1 is directed towards, inter alia, a method for forming an injection-molded part, the method comprising injecting a water-dispersible, thermoplastic composition into a mold cavity, wherein the thermoplastic composition comprises of:

1) a partially-hydrolyzed polyvinyl alcohol; 
2) polyethylene glycol; 

4) a hydrophobic polymeric component

wherein the composition has a melt flow rate of from 40 grams per 10 minutes to 160 grams per 10 minutes when subjected to a load of 2160 grams at a temperature of 190°C according to ASTM Test Method D1238-E; and shaping the thermoplastic composition into a molded part within the mold cavity.

Appellant alleges that Wang, Zhao, and Av-Gay, either alone or in combination, fail to teach or suggest a method of manufacturing an injection molded article using a thermoplastic composition comprising all the above mentioned four ingredients, therefore, Wang, Zhao, and Av-Gay, either alone or in combination, fail to teach or suggest each and every element of the claims of the instant application.

The Appellant alleges that since Zhao recognizes the problems associated with utilizing polyvinyl alcohol as a material in a tampon applicator, and primarily direct its attention towards a tampon applicator made from polyethylene oxides, polyethylene glycol, and a biodegradable polymer. Therefore the Appellant alleges that one of ordinary skill, looking to solve the problems mentioned in Zhao with regard to a tampon applicator comprising a polyvinyl alcohol material would not look to Zhao for guidance and, therefore, would not combine Zhao with Wang. Therefore, the motivation to combine Zhao to Wang is not proper.


The Appellant further alleges that since Av-Gay only states" ... tampons may also include an applicator which can be made from hydrophobic polymers as well as other polymers .... " (para. [0324]). Therefore, the Examiner’s reference to only a single sentence within Av-Gay to support the contention that Av-Gay provides a teaching of a hydrophobic polymer component sufficient to arrive at the claims of the instant application is not proper.

Examiner’s Response 

The Examiner takes the position that the Appellant’s arguments on the above matters are not persuasive.  Wang et al. (US Patent Application Publication No. 2015/0148733 A1) teaches the injecting of a water-dispersible thermoplastic composition that comprises of partially-hydrolyzed polyvinyl alcohol (PVOH), and a plasticizer. Zhao et al. (US Patent Application Publication No. 2003/0036721 A1) teaches the use of polyethylene glycol (PEG) in flushable tampon application, whereas Av-Gay et al. (US Patent Application Publication No. 2013/0078298 A1) teaches to use hydrophobic polymers with other polymers when tampon applicators are made.

In response to Appellant’s argument of combining Zhao, it is first respectfully noted that Wang teaches the use of partially-hydrolyzed polyvinyl alcohol (PVOH) as an ingredient of thermoplastic material that is widely used in the industry.  The timing of the disclosure (2015) is also a testimony of the advancement in the area of research and development in the recent 

Additionally, Zhao also teaches the use of the polyvinyl alcohol (PVOH) as an ingredient of water-dispersible component as an applicator component by teaching that non-limiting , partially hydrolyzed polyvinyl alcohols, modified polyvinyl alcohols, infrared treated polyvinyl alcohols, 
cross-linked polyvinyl alcohols such as a polyvinyl alcohol cross-linked with an aldehyde… and many other polymers (para. [0033]), and also provides specific examples of polyvinyl alcohols (PVOH) used in the process (para. [0042]). Therefore, Zhao’s teaching to use the polyethylene glycol (PEG) in flushable tampon application along with partially hydrolyzed polyvinyl alcohols is consistent with Wang’s teaching of using partially hydrolyzed polyvinyl alcohols as a water dispersible material, and a person with ordinary skill would consider this an appealing motivation to combine the use of polyethylene glycol (PEG) in the composition to improve the physical, chemical, and tribological property of the applicator by optimizing the composition ingredients.  Therefore, The Examiner believes that there is valid and proper reason or motivation to combine the Zhao’s teaching to Wang’s teaching to arrive at combined claim elements.

In response to Appellant’s argument of combing Av-Gay, that the Examiner refers to a single sentence within Av-Gay to support the Examiner’s contention that Av-Gay provides a teaching of the use of hydrophobic polymer component sufficient to arrive at the claims of the instant application by Av-Gay’s teaching of  " ... tampons may also include an applicator which can be made from hydrophobic polymers as well as other polymers ...." (para. [0324]) to 

For the above reasons, it is believed that the rejections should be sustained.



Appellant’s Arguments Regarding Ground 2 - Rejections of Claims 2 and 3:

Appellant alleges that since Claims 2 and 3 ultimately depend on Claim 1, and the alleged deficiencies regarding Wang, Zhao and Av-Gay that have been discussed in the above section are maintained by the Appellant, and as Makino et al. (US Patent Application Publication No. 2012/0101011 A1) fails to remedy the deficiencies described above, therefore, Wang, Zhao, Av-Gay, and Makino, either alone or in combination, fail to teach or suggest each and every element of the claims of the instant application.

Examiner’s Response 

Since the rejection of claim 1, 4, 7, and 8 are maintained in the above section, and there do not appear to be any specific arguments against the rejections of claims 2, and 3, the Examiner believes these dependent claim rejections should also be maintained.

For the above reasons, it is believed that the rejections should be sustained.



Appellant’s Arguments Regarding Ground 3 - Rejections of Claim 5:

Appellant alleges that since Claim 5 ultimately depend on Claim 1, and the alleged deficiencies regarding Wang, Zhao and Av-Gay that have been discussed in the above section are maintained by the Appellant, and as Bond et al. (US Patent Application Publication No. 2014/0142232 A1),  fails to remedy the deficiencies described above, therefore, Wang, Zhao, Av-Gay, and Bond, either alone or in combination, fail to teach or suggest each and every element of the claims of the instant application.

Examiner’s Response 

Since the rejection of claim 1, 4, 7, and 8 are maintained in the above section, and there do not appear to be any specific arguments against the rejections of claim 5, the Examiner believes these dependent claim rejections should also be maintained.

For the above reasons, it is believed that the rejections should be sustained.


Appellant’s Arguments Regarding Ground 4 - Rejections of Claim 6:

Appellant alleges that since Claim 6 ultimately depend on Claim 1, and the alleged deficiencies regarding Wang, Zhao and Av-Gay that have been discussed in the above section are maintained by the Appellant, and as Wang et al. (US Patent Application Publication No. 2015/0148732 A1) (“Wang ‘732”) fails to remedy the deficiencies described above, therefore, Wang, Zhao, Av-Gay, and Wang ‘732, either alone or in combination, fail to teach or suggest each and every element of the claims of the instant application.

Examiner’s Response 

Since the rejection of claim 1, 4, 7, and 8 are maintained in the above section, and there do not appear to be any specific arguments against the rejections of claim 6, the Examiner believes these dependent claim rejections should also be maintained.

For the above reasons, it is believed that the rejections should be sustained.


Appellant’s Arguments Regarding Ground 5 - Rejections of Claims 9-11:

Appellant alleges that claim 9 of the instant application differs from the known prior arts because of the combination of Wang et al. (US Patent Application Publication No. 2015/0148733 A1), Zhao et al. (US Patent Application Publication No. 2003/0036721 A1), Av-Gay et al. (US Patent Application Publication No. 2013/0078298 A1), and Makino et al. (US Patent Application Publication No. 2012/0101011 A1) fail to disclose the each and every elements of the claims of the instant application. Claim 9 is directed towards, inter alia, a method for forming an injection-molded part, the method comprising applying a coating to a mold cavity; maintaining a water-dispersible, thermoplastic composition at a temperature between 170°C and 190°C, wherein, wherein the thermoplastic composition comprises:

1) a partially-hydrolyzed polyvinyl alcohol; 
2) polyethylene glycol; 
3) plasticizer; and 
4) a hydrophobic polymeric component

wherein the composition has a melt flow rate of from 40 grams per 10 minutes to 160 grams per 10 minutes when subjected to a load of 2160 grams at a temperature of 190°C according to ASTM Test Method D1238-E; and shaping the thermoplastic composition into a molded part within the mold cavity, and maintaining the mold temperature at less than 20°C.


Examiner’s Response 

Since the rejection of claim 1, 4, 7, and 8 are maintained in the above section, and there do not appear to be any specific arguments against the rejections of claims 9-11, the Examiner believes these claim rejections should also be maintained.

For the above reasons, it is believed that the rejections should be sustained.






Appellant’s Arguments Regarding Ground 6 - Rejections of Claim 12:

Appellant alleges that since Claim 12 ultimately depend on Claim 9, and the alleged deficiencies regarding Wang, Zhao, Av-Gay, and Makino that have been discussed in the above section are maintained by the Appellant, and as Bond et al. (US Patent Application Publication No. 2014/0142232 A1) fails to remedy the deficiencies described above, therefore, Wang, Zhao, Av-Gay, Makino, and Bond either alone or in combination, fail to teach or suggest each and every element of the claims of the instant application.

Examiner’s Response 

Since the rejection of claim 1, 4, 7, and 8 are maintained in the above section, and there do not appear to be any specific arguments against the rejections of claim 12, the Examiner believes these dependent claim rejections should also be maintained.

For the above reasons, it is believed that the rejections should be sustained.


Appellant’s Arguments Regarding Ground 7 - Rejections of Claim 13:

Appellant alleges that since Claim 13 ultimately depend on Claim 9, and the alleged deficiencies regarding Wang, Zhao, Av-Gay, and Makino that have been discussed in the above section are maintained by the Appellant, and as Wang et al. (US Patent Application Publication No. 2015/0148732 A1) (“Wang ‘732”) fails to remedy the deficiencies described above, therefore, Wang, Zhao, Av-Gay, Makino, and Wang ‘732 either alone or in combination, fail to teach or suggest each and every element of the claims of the instant application.

Examiner’s Response 

Since the rejection of claim 1, 4, 7, and 8 are maintained in the above section, and there do not appear to be any specific arguments against the rejections of claim 13, the Examiner believes these dependent claim rejections should also be maintained.

For the above reasons, it is believed that the rejections should be sustained.

Appellant’s Arguments Regarding Ground 8 - Rejections of Claims 14-16:

Appellant alleges that claim 14 of the instant application differs from the known prior arts because of the combination of Wang et al. (US Patent Application Publication No. 2015/0148733 A1), Zhao et al. (US Patent Application Publication No. 2003/0036721 A1), Av-Gay et al. (US Patent Application Publication No. 2013/0078298 A1), and Makino et al. (US Patent Application Publication No. 2012/0101011 A1) fail to disclose the each and every elements of the claims of the instant application. Claim 14 is directed towards, inter alia, a method for forming an injection-molded part without coating or co-injection, the method comprising applying a coating to a mold cavity; maintaining a water-dispersible, thermoplastic composition at a temperature between 170°C and 190°C, wherein, wherein the thermoplastic composition comprises:

1) a partially-hydrolyzed polyvinyl alcohol; 
2) polyethylene glycol; 
3) plasticizer; and 
4) a hydrophobic polymeric component

wherein the composition has a melt flow rate of from 40 grams per 10 minutes to 160 grams per 10 minutes when subjected to a load of 2160 grams at a temperature of 190°C according to ASTM Test Method D1238-E; and shaping the thermoplastic composition into a molded part within the mold cavity, and maintaining the mold temperature at less than 20°C.


Examiner’s Response 

Since the rejection of claim 1, 4, 7, and 8 are maintained in the above section, and there do not appear to be any specific arguments against the rejections of claims 14-16, the Examiner believes these claim rejections should also be maintained.

For the above reasons, it is believed that the rejections should be sustained.

Appellant’s Arguments Regarding Ground 9 - Rejections of Claim 17:

Appellant alleges that since Claim 17 ultimately depend on Claim 14, and the alleged deficiencies regarding Wang, Zhao, Av-Gay, and Makino that have been discussed in the above section are maintained by the Appellant, and as Bond et al. (US Patent Application Publication No. 2014/0142232 A1) fails to remedy the deficiencies described above, therefore, Wang, Zhao, Av-Gay, Makino, and Bond either alone or in combination, fail to teach or suggest each and every element of the claims of the instant application.

Examiner’s Response 

Since the rejection of claim 1, 4, 7, and 8 are maintained in the above section, and there do not appear to be any specific arguments against the rejections of claim 17, the Examiner believes these dependent claim rejections should also be maintained.

For the above reasons, it is believed that the rejections should be sustained.

Appellant’s Arguments Regarding Ground 10 - Rejections of Claim 18:

Appellant alleges that since Claim 18 ultimately depend on Claim 14, and the alleged deficiencies regarding Wang, Zhao, Av-Gay, and Makino that have been discussed in the above section are maintained by the Appellant, and as Wang et al. (US Patent Application Publication No. 2015/0148732 A1) (“Wang ‘732”) fails to remedy the deficiencies described above, therefore, Wang, Zhao, Av-Gay, Makino, and Wang ‘732 either alone or in combination, fail to teach or suggest each and every element of the claims of the instant application.

Examiner’s Response 

Since the rejection of claim 1, 4, 7, and 8 are maintained in the above section, and there do not appear to be any specific arguments against the rejections of claim 18, the Examiner believes these dependent claim rejections should also be maintained.

For the above reasons, it is believed that the rejections should be sustained.








Respectfully submitted,
/MOHAMMAD M AMEEN/
Examiner, Art Unit 1742
                                                                                                                                                                                                                                                                                                                                                       
Conferees:
/CHRISTINA A JOHNSON/Supervisory Patent Examiner, Art Unit 1742   

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 20